Exhibit 23.1 Consent of Independent Registered Public Accounting Firm The Board of Directors and Stockholders FalconStor Software, Inc.: We consent to the incorporation by reference in this registration statement on Form S-3 of FalconStor Software, Inc. of our report dated February 25, 2015, with respect to the consolidated balance sheet of FalconStor Software, Inc. and subsidiaries as of December31, 2014, and the related consolidated statements of operations, comprehensive loss, stockholders’ (deficit) equity, and cash flows for each of the years in the two-year period ended December31, 2014 which report appears in the December 31, 2015 annual report on Form 10-K ofFalconStor Software, Inc and to the reference to us under the heading “Experts” in this Registration Statement. /s/ KPMG LLP KPMG LLP Melville, New York February 17, 2016
